DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/04/2020 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on 05/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
	Applicants’ Amendments/Responses dated 02/03/2021 and 12/22/2020, further to the Amendment submitted and entered with the Request for Continued Examination dated 12/04/2020, are acknowledged and have been entered.  The Cole Declaration dated 12/22/2020 has also been entered and carefully considered.  In the most recent Amendment dated 02/03/2021, claims 2, 7, 8, 9, 11, and 21 were amended.  Claims 1 and 19-20 were cancelled, and claim 22 was newly added.  Applicants have overcome all rejections with the Amendment dated 02/03/2021 in conjunction with remarks provided in the Cole Declaration dated 12/22/2020.  Claims 13-18 were previously 

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Claims 13-18 have been rejoined.

Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  the prior art of record does not teach or fairly suggest the claimed preservative composition including a first preservative compound formed of a hydroxy acetophenone and second preservative formed of the alkyl PG-dimonium chloride phosphate.  The closest prior art of record, Deckner, teaches the inclusion of cocamidopropyl PG-dimonium chloride as a soothing agent in a lotion composition, but does not disclose or teach any preservative or bactericidal activity of cocamidopropyl PG-dimonium chloride phosphate.  The other closest prior art of record, Pesaro, teaches preservative compositions comprising a mixture of at least one acetophenone and a second microbial compound selected from a list of disclosed preservatives, none of which includes an alkyl PG-dimonium chloride phosphate.  Furthermore, while Pesaro discloses the inclusion of a phospholipid in their 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Claims 2-18, 21 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615